
	

113 S2174 IS: Commonsense Competition and Access to Health Insurance Act
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2174
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mr. Warner (for himself, Mr. Manchin, Ms. Landrieu, Ms. Heitkamp, Mr. Begich, Mr. Franken, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Patient Protection and Affordable Care Act to provide greater flexibility in offering
			 health insurance coverage across State lines.
	
	
		1.Short title
			This Act may be cited as the
		  Commonsense Competition and Access to Health Insurance Act.
		2.Providing small business health insurance across State linesSection 1333(a)(1)(A) of the Patient Protection  and Affordable Care Act (42 U.S.C. 18053(a)(1)(A))
			 is amended by inserting and small group markets after individual markets.3.Report and modelsSection 1333 of the Patient Protection	and Affordable Care Act (42 U.S.C. 18053) is amended by
			 adding at the end the following:(b)NAIC report and models(1)In generalNot later than December 31, 2014, the Secretary shall request that the National Association of
			 Insurance Commissioners submit to the Secretary a report concerning health
			 plans provided for under this section. Such report shall include—(A)a description of the challenges that States would face by permitting issuers of qualified health
			 plans to offer such plans in States other than those States where such
			 plan was originally written or issued;(B)an assessment of how an out-of-State insurer would go about building an adequate provider network;(C)a description of how such challenges could be lessened without weakening the enforcement of laws
			 and regulations described in subsection (a)(1)(B)(i) in any State that is
			 included in a compact under this section;(D)a description of the commonalities that exist in State laws and opportunities to allow issuers of
			 qualified health plans to offer such plans in States other than those
			 States where such plan was originally written or issued; and(E)models to be used by States to establish and enter into interstate health care choice compacts
			 under this section, which—(i)may include model legislation for use by States to enact laws to enter into such compacts;(ii)shall identify how States would continue to enforce, and not weaken, the laws and regulations
			 described in subsection (a)(1)(B)(i) in any State that is included in such
			 compact; and(iii)shall identify how such models would ensure that there is no violation of the conditions for
			 Secretarial approval under subsection (a)(3).(2)Other organizations and entitiesIn making the request under paragraph (1), the Secretary may also request that the National
			 Association of Insurance Commissioners gather concepts for inclusion in
			 the report under such paragraph  from organizations and entities that have
			 experience in offering qualified health plans in States in which such
			 plans were not originally issued.(c)Report by SecretaryNot later than December 31, 2014, the Secretary, in consultation with the National Association of
			 Insurance Commissioners, shall submit to Congress a report that describes
			 how the Secretary may utilize the flexibility provided by section
			 1311(f)(1) (relating to allowing a regional or interstate exchange) to
			 allow health insurance issuers offering qualified health plans in an
			 Exchange operated by the Federal Government to offer plans in a State
			 other than the State in which such plan was originally written or issued. 
			 Such report shall describe how an Exchange operated by the Federal
			 Government can be a conduit to forming interstate insurance State
			 compacts..
		
